Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 1 of 6 PageID: 1443




  Roosevelt N. Nesmith, Esq. (008271997)
  LAW OFFICE OF ROOSEVELT N. NESMITH, LLC
  363 Bloomfield Avenue, Suite 2C
  Montclair, New Jersey 07042
  Telephone: (973) 259-6990
  Fax: (866) 848-1368
  roosevelt@nesmithlaw.com
  Attorneys for Plaintiffs and the Putative Class

  [Additional Counsel on Signature Page]


                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
  _________________________________________
   MONICA GRAY, AS EXECUTRIX OF THE
   ESTATE OF EARL GRAY, JR. AND AS
   TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520
   GRAY-OLIVER, JUSTIN GRAY, and JULIA
   WIECK, on behalf of themselves and all others
   similarly situated,                           DECLARATION OF ROOSEVELT
                                                         N. NESMITH IN SUPPORT OF
                           Plaintiffs,
                                                         PRELIMINARY APPROVAL OF
                                                         CLASS ACTION SETTLEMENT
                     v.

   CIT BANK, N.A., QBE INSURANCE
   CORPORATION, QBE FIRST INSURANCE
   AGENCY, INC., AND
   MIC GENERAL INSURANCE
   CORPORATION,

                           Defendants.



         ROOSEVELT N. NESMITH, being of age, hereby declares under penalty of perjury, as

  follows,

         1.      I am an attorney at law admitted to practice before this Court and am counsel for

  plaintiffs Monica Gray, as Executrix of the Estate of Earl Gray, Jr. and as Trustee of the Interest
Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 2 of 6 PageID: 1444




  of Jasmine Gray-Oliver, (“Monica Gray”), Justin Gray (together, “the Gray Plaintiffs”), and Julia

  Wieck (“Wieck” and collectively with the Gray Plaintiffs, “Plaintiffs”).

          2.      My office, along with that of my co-counsel, Catherine Anderson of Giskan

  Solotaroff & Anderson, LLP, (collectively, “Class Counsel”) began to investigate the claims

  against Defendants more than a year prior to commencement of this lawsuit, and continued to

  develop the claims during prosecution of the action. My office met with Monica Gray, Justin

  Gray and Jasmine Gray-Oliver to investigate their claims, and to prepare and review pleadings

  prior to Class Counsel filing the case. We have also had meetings and extensive

  communications with Monica Gray and Justin Gray regarding discovery and factual and legal

  issues in the case.

          3.      Class counsel began investigating and litigating LPI related class claims against

  CIT Bank and affiliates of QBE Insurance prior to commencing the substantially similar action

  styled Wieck v. CIT Bank, N.A., Seattle Specialty Insurance Services, Inc., Certain Underwriters

  at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC, in the federal district court for the

  District of Hawaii, Case. No. 1:16-cv-00596 JMS-WRP, on November 4, 2016 (the “Wieck

  Action”). Ms. Anderson was the principal attorney to investigate Ms. Wieck’s claims, to prepare

  the pleadings and to review them with her prior to Class Counsel commencing the Wieck Action.

  Plaintiff Wieck alleged CIT Bank and the other Wieck Defendants had engaged in a lender-

  placed insurance scheme involving the imposition of windstorm property insurance coverage on

  her and similarly situated reverse mortgage borrowers’ homes. Ms. Anderson also met

  personally with Ms. Wieck regarding discovery and factual and legal issues in the case.

          4.      There was extensive motion practice in the Wieck Action before the District of

  Hawaii. The Wieck Defendants moved to dismiss Plaintiff Wieck’s First Amended Complaint



                                                   2
Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 3 of 6 PageID: 1445




  pursuant to Rules 12(b)(1) and 12(b)(6) on May 17, 2017, which Wieck opposed. The motions

  were argued on September 11, 2017. The parties submitted supplemental briefing on the

  motions in September 2017, October 2017 and March 2018. The Court entered an Order on

  March 30, 2018, which denied the Wieck Defendants’ Rule 12(b)(1) motion and granted in part

  and denied in part their Rule 12(b)(6) motions. In response to the Court’s Order upholding

  certain of Wieck’s claims, Wieck filed her Second Amended Complaint on May 11, 2018. A

  second round of motion practice ensued. The Court entered an Order which granted in part and

  denied in part the Wieck Defendants’ motions on November 2, 2018. The Wieck Defendants

  filed their Answers to Wieck’s Second Amended Complaint on April 1, 2019.

         5.      Discovery in Wieck, which had been stayed pending the Wieck Defendants’

  motions to dismiss the First Amended Complaint, moved forward after the court ruled on the

  motions on March 30, 2018. On May 10, 2018, the court entered a Scheduling Order which

  incorporated the discovery plan agreed to by the parties. As a result, the Wieck Defendants

  produced over 2,500 pages of documents in response to targeted discovery demands. Plaintiff

  Wieck also produced hundreds of pages of documents in response to numerous written discovery

  requests propounded on her by Defendants and Class Counsel retained two experts who prepared

  extensive reports on behalf of Plaintiff Wieck and the putative class in April 2019. Class

  Counsel also deposed a representative of CIT Bank on April 4, 2019 and a representative of QBE

  Insurance Affiliate, Seattle Specialty Insurance Services, Inc. on April 10, 2019.

         6.      The Gray Plaintiffs commenced this putative nationwide class action on February

  2, 2018. The Gray Plaintiffs alleged a lender-placed insurance scheme between CIT Bank, QBE

  Insurance and MIC General involving their imposition of hazard LPI coverage on the Gray

  Plaintiffs’ and similarly situated reverse mortgage borrowers’ properties. In the Gray Litigation,



                                                   3
Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 4 of 6 PageID: 1446




  Plaintiffs asserted claims for breach of contract, breach of the implied covenant of good faith and

  fair dealing, tortious interference with a business relationship, and violations of the Racketeer

  Influenced and Corrupt Organization Act, among other claims.

         7.      In response to the Complaint, Defendants CIT Bank and QBE Insurance each filed

  motions to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on May 25,

  2018. The Gray Plaintiffs opposed the motions. The Court issued an Order granting in part and

  denying in part Defendants’ motions to dismiss. The Court directed the Gray Plaintiffs to file an

  Amended Complaint within 45 days of the Order. On September 24, 2018, the Gray Plaintiffs filed

  their First Amended Complaint.

         8.      Defendants filed Motions to Dismiss the First Amended Complaint on October 15,

  2018. The Gray Plaintiffs opposed the motion. The Court entered an order granting the QBE

  Insurance and MIC General Defendants’ motion to dismiss Plaintiffs’ tortious interference claim

  and denying the motions in all other respects on December 27, 2018. Defendants filed their

  Answers to the First Amended Complaint on January 24, 2019.

         9.      Based upon the Complaint, the significant briefing in this case, and the briefing,

  discovery and expert reports prepared on behalf of plaintiff in the Wieck Action, and the knowledge

  and experience of counsel gained from the numerous other LPI actions in which they have

  represented parties, the Parties to the Gray Litigation agreed to engage in mediation.

         10.     The Parties retained Jonathan Marks of Marks ADR as the mediator and entered

  into a mediation agreement on May 2, 2019. An in-person mediation session was held in

  Washington, D.C. on May 29, 2019. Thereafter, Mr. Marks conducted telephonic mediation

  sessions with each of the parties. In the course of the mediation, the Defendants provided Plaintiffs

  and Class Counsel with additional information concerning CIT Bank’s, QBE Insurance’s and MIC



                                                   4
Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 5 of 6 PageID: 1447




  General’s LPI programs, including aggregate LPI premium information across the country for the

  hazard and windstorm programs. The Parties made significant progress in the course of the

  mediation and ultimately a settlement in principle was reached.      The Settling Parties’ Counsel

  signed a Settlement Outline that identified the material terms for this Settlement Agreement on

  August 15, 2019.

         11.     I have extensive experience representing plaintiffs in class litigation and

  specifically with respect to claims involving LPI. I represented Classes in the following actions,

  several of which involved certification of nationwide settlement classes:

                 •   Santos v. Carrington, et al., 2:16-cv-03679 (WHW)(D.N.J.) (nationwide settlement
                     class);

                 •   Bowles, et al. v. Fay Servicing, LLC et al. Case No. 2:16-cv-02714 (D.N.J.);

                 •   DiGiacomo v. Statebridge Company, Inc., American Modern Insurance
                     Company, Southwest Business Corporation, 2:14-cv-06694 (D.N.J.);

                 •   Lee v. Ocwen Loan Servicing, LLC, 2015 U.S. Dist. LEXIS 121998 (S.D. Fla.
                     Sept. 14, 2015)(settlement class);

                 •   Montoya v. PNC Bank, N.A., 2015 U.S. Dist. LEXIS 132664 (S.D. Fla. Sept.
                     30, 2015) (settlement class);

                 •   Almanzar v. Select Portfolio Servicing, Inc., et al., 14 –cv-22586 (S.D. Fla.
                     Oct. 15, 2015)(settlement class);

                 •   Wilson v. Everbank, N.A., 14-cv-22264 (S.D. Fla. Aug. 31, 2015)(settlement
                     class).

         12.     I also have experience defending class action claims, as well as other forms of

  complex commercial litigation. I represented a major pharmaceutical manufacturer in defending

  class-wide antitrust claims in In re Brand Name Prescription Drugs Antitrust Litigation, 94-cv-

  00897 (N.D. Ill. Feb. 4, 1994). I have also represented plaintiffs in numerous complex


                                                   5
Case 1:18-cv-01520-RMB-AMD Document 91-4 Filed 11/12/19 Page 6 of 6 PageID: 1448




  commercial litigations involving mortgage loan servicing against some of the largest financial

  institutions in the United States. For example, I represent or have represented plaintiffs in the

  following complex commercial litigation and wage and hour lawsuits.

                  •   Garfinkel v. K. Hanrahan Enter., Inc., L-7890 17 (Sup. Ct., New Jersey,
                      Nov. 20, 2017);

                  • Gannon v. Seterus, Inc., et al., No. 17-cv-05517 (D.N.J. July 28, 2017);

                  •   Rizzolo-Danise v. Saxon Mortgage Company, et al. 15-cv-06062
                      (D.N.J. Aug. 7, 2015);

                  •   Campbell v. Bank of America, L-6093-12 (Sup. Ct., New Jersey,
                      Sep. 7, 2012);

                  •   Knight v. J.P. Chase Home Finance, et al., L-9192-11 (Sup. Ct., New Jersey,
                      Nov. 16, 2011).

          13.     Based on my experience litigating consumer class actions, including those

  involving LPI, I believe the class settlement negotiated in this action is a fair and reasonable

  resolution of this litigation and is in the best interests of Plaintiffs and the Settlement Class.


          I hereby declare that the foregoing statements by me are true. I understand that if the

  foregoing statements are willfully false, I am subject to punishment.


  Dated: November 11, 2019


                                          s/Roosevelt N. Nesmith
                                          Roosevelt N. Nesmith, Esq.




                                                     6
